Acar v Ecclesiastical Assistance Corp. (2015 NY Slip Op 01167)





Acar v Ecclesiastical Assistance Corp.


2015 NY Slip Op 01167


Decided on February 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2015

Tom, J.P., Friedman, Andrias, DeGrasse, Gische, JJ.


14177 116515/10

[*1] Jozef Acar, Plaintiff-Appellant,
vEcclesiastical Assistance Corporation, Defendant-Respondent, Montessori School of New York, Defendant.


Morelli Alters Ratner, LLP, New York (Adam Deutsch of counsel), for appellant.
Leahey & Johnson, P.C., New York (Peter James Johnson, Jr. of counsel), for respondent.

Order, Supreme Court, New York County (Louis B. York, J.), entered September 24, 2013, which granted defendant Ecclesiastical Assistance Corporation's (defendant) motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The affidavit of plaintiff's expert meteorologist was not sufficient to raise a triable issue of fact as to whether the ice upon which plaintiff allegedly slipped and fell was a result of melting and refreezing of runoff created by defendant's snow-clearing activities. As Supreme Court found, the meteorologist's opinion offered by plaintiff was speculative. Plaintiff's expert did not refute the testimony of defendant's maintenance supervisor that, shortly before plaintiff's fall, he had inspected the subject area and observed that it was free of ice. In any event, even if the snow removal efforts were incomplete, they did not exacerbate any hazardous condition (see Joseph v Pitkin Carpet, Inc., 44 AD3d 462 [1st Dept 2007).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2015
CLERK